Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 7/11/2022 has been entered. 
Claim Status
Claims 1, 6-14 and 19-20 are pending.
Claims 11-14 and 19-20 are withdrawn, non-elected without traverse. 
Claims 2-5 and 15-18 are canceled by Applicant. 
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 7/11/2022, have been fully considered, but are moot because the arguments do not apply to new ground of rejections, see detail below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jonathan D. Chapple-Sokol et al., (US 2016/0181151 A1, of record, hereinafter Chapple) in view of Grant S. Huglin et al., (US 2006/0043429 A1, of record, hereinafter Huglin).
Regarding claim 1, Chapple discloses a semiconductor structure (Fig. 7), comprising:
a substrate (described in [0022]); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Chapple’s Fig. 7, annotated. 
a first inter-layer dielectric (ILD) layer (101) on the substrate; 
an etch stop layer (103 comprising etch stop layer material SiC, Si3N4, nitrogen or hydrogen doped silicon carbide… described in [0028]) on the first ILD layer (101); 
a second inter-layer dielectric (ILD) layer (104) on the etch stop layer (103); 
a copper damascene interconnect layer (102 made of Cu described in [0027]) disposed in the first ILD layer (101);
a tungsten via structure (123,122,121) disposed in the second ILD layer (104) and the etch stop layer (103), and being electrically connected to the copper damascene interconnect layer (102), wherein the tungsten via structure (123,122,121) comprises a tungsten layer (123,122 made of tungsten described in [0034, 0032]) and a barrier layer (121) surrounding the tungsten layer (123,122), wherein the barrier layer (121) comprises a titanium layer (121 composed of Ti described in [0031]) …; and 
an intermetallic layer (copper-titanium alloy region 125 described in [0035]) disposed between the barrier layer (121) and the copper damascene interconnect layer (102), wherein the intermetallic layer (125) comprises a copper-titanium alloy layer (copper-titanium alloy region 125 described in [0035]), wherein the titanium layer (121 in Fig. 7) has a vertical portion (vertical portion of 121) around a sidewall of the tungsten layer (a sidewall of the 123,122) and a horizontal portion (horizontal portion of 121) under the tungsten layer (123,122), wherein the vertical portion (vertical portion of 121) has a first thickness (first thickness of the vertical portion of 121) that is greater than a second thickness of the horizontal portion (second thickness of the horizontal portion of 121), wherein the first thickness (first thickness of the vertical portion of 121) is about 80-90 angstroms (5 nm to 25 nm described in [0031], equivalent to 50-250 angstroms within the claimed range) …
Chapple does not expressly disclose the barrier layer (121) comprises another titanium nitride layer; the second thickness (second thickness of the horizontal portion of 121) is about 10-60 angstroms. 
However, in the same semiconductor device field of endeavor, Huglin discloses multiple layers around a tungsten plug 42 in Fig. 4 comprises an adhesion layer 41 made of TiN on a barrier layer 40 made of Ti described in [0021].

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Huglin’s Fig. 4, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement another Huglin’s TiN adhesion layer on top of the  Chapple’s titanium layer to improve the adhesion. 
Chapple modified by Huglin does not expressly disclose the second thickness (second thickness of the horizontal portion of Chapple’s 121) is about 10-60 angstroms. 
However, Applicant has not presented persuasive evidence that the claimed second thickness of “about 10-60 angstroms” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed range of thickness).  Also, the applicant has not shown that the claimed second thickness produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  At mean time, Chapple discloses the copper-titanium alloy region 125 is formed by reacting the Ti liner 121 with underneath Cu wire 102 through annealing described in [0035]. Therefore, the thickness of the horizontal portion of the unreacted portion of Ti liner 121 will be determined by how much the Ti liner 121 is consumed during the annealing. Therefore, the thickness of the horizontal portion of the Ti liner 121 is considered as a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990); In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996); In re Boesch, 205 USPQ 215 (CCPA) and In re Aller, 105 USPQ 233 (CCPA 1955) in MPEP 2144.05.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the claimed second thickness (about 10-60 angstroms) as a result effective variable and arrives at the recited limitation.
Regarding claim 6, Chapple modified by Huglin discloses the semiconductor structure according to claim 1, 
wherein the copper-titanium alloy layer (Chapple’s 125 in Fig. 7) is in direct contact with the titanium layer (Chapple’s 121) and the copper damascene interconnect layer (Chapple’s 102).
Regarding claim 7, Chapple modified by Huglin discloses the semiconductor structure according to claim 6, 
Chapple does not expressly discloses wherein the copper-titanium alloy layer (Chapple’s 125) has a thickness of about 30-70 angstroms.  
However, Applicant has not presented persuasive evidence that the claimed thickness of “about 30-70 angstroms” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed range of thickness).  Also, the applicant has not shown that the claimed second thickness produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  At mean time, Chapple discloses the copper-titanium alloy region 125 is formed by reacting the Ti liner 121 with underneath Cu wire 102 through annealing described in [0035]. Therefore, the thickness of the copper-titanium alloy region 125 will be determined by how much the Cu wire 102 is consumed during the annealing. Therefore, the thickness of the copper-titanium alloy region 125 is considered as a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990); In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996); In re Boesch, 205 USPQ 215 (CCPA) and In re Aller, 105 USPQ 233 (CCPA 1955) in MPEP 2144.05.
Thus, it would have been obvious to add the claimed thickness (of about 30-70 angstroms) to the rest of the claimed invention.
Regarding claim 8, Chapple modified by Huglin the semiconductor structure according to claim 1, 
wherein the etch stop layer (Chapple’s 103) comprises a nitrogen-doped carbide (NDC) layer (Chapple: comprising nitrogen doped silicon carbide described in [0028]).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jonathan D. Chapple-Sokol et al., (US 2016/0181151 A1, of record, hereinafter Chapple) in view of Grant S. Huglin et al., (US 2006/0043429 A1, of record, hereinafter Huglin) in further view of Sang Hoon Ahn et a., (US 2017/0213786 A1, of record, hereinafter Ahn).
Regarding claim 9, Chapple modified by Huglin discloses the semiconductor structure according to claim 1, 
wherein the first ILD layer (Chapple’s 101 in Fig. 7) comprises an ultra-low dielectric constant (ULK) layer (the Chapple’s dielectric layer 101 has dielectric constant of about 4.0 or less described in [0024]. Therefore, it coves the ULK dielectric constant range),
Chapple modified by Huglin does not expressly disclose the second ILD layer (Chapple’s 104) comprises a tetraethylorthosilicate (TEOS) oxide layer.  
However, Chapple discloses the dielectric layer 104 may comprise different dielectric material as that of the dielectric 101 described in [0029]. At the meaning time, in the same semiconductor device field of endeavor, Ahn discloses a dielectric layer 160b may be formed of TEOS described in [0038]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Ahn’s TEOS oxide material for Chapple’s second ILD layer because the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jonathan D. Chapple-Sokol et al., (US 2016/0181151 A1, of record, hereinafter Chapple) in view of Grant S. Huglin et al., (US 2006/0043429 A1, of record, hereinafter Huglin) in further view of George Andrew Antonelli et al., (US 2015/0380296 A1, of record, hereinafter Antonelli).
Regarding claim 10, Chapple modified by Huglin discloses the semiconductor structure according to claim 1, 
Chapple modified by Huglin does not expressly disclose wherein the copper damascene interconnect layer (Chapple’s 102 in Fig. 7) comprises a cobalt capping layer or a manganese capping layer.
However, in the same semiconductor device field of endeavor, Antonelli discloses a capping layer 109 deposited on a copper damascene line 105 in Fig. 1D. The capping layer 109 can be cobalt or manganese described in [0030].

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Antonelli’s Fig. 1D, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Antonelli’s capping layer on Chapple’s interconnect layer to improve the reliability of interconnects as described in [0005] by Antonelli. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898